Citation Nr: 1010601	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-07 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed innocently  
acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Lorraine B. Consorte, Attorney 
at Law



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to June 
1971.  

In an RO rating decision, dated in February 2003 and issued 
in March 2003, the RO denied the Veteran's claim for service 
connection for PTSD.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2008, when the claim was remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  

Of preliminary importance, the Board is cognizant of the 
recent decision of the U.S. Court of Appeals for Veterans 
Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  

In Clemons, the Court found that the Board erred in not 
considering the scope of the Veteran's claim of service 
connection for PTSD as including any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record (in that case, diagnoses of anxiety disorder and 
schizoid disorder).  

However, to the extent that the action taken hereinbelow is 
favorable to the Veteran, the Board has limited its 
consideration to the issues as stated on the preceding page.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue  addressed in this decision was 
obtained.  

2.  The Veteran is shown to have served in the Republic of 
Vietnam under conditions that as likely as not were 
equivalent to his having participated in combat with the 
enemy.  

3.  The current diagnosis of PTSD is shown to be causally 
linked to a verified stressor of his being subjected to enemy 
weapons fire during his period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
innocently acquired psychiatric disability manifested by PTSD 
is due to disease or injury that was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in November 2001, June 2002, 
March 2006, September 2006, and January 2009, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  
Additionally, the March 2006, September 2006, and January 
2009 notice letters informed the Veteran as to disability 
ratings and effective dates.  As noted above, the claim was 
readjudicated via an SSOC issued in December 2009.  

There was a timing deficiency with the March 2006, September 
2006, and January 2009 notice letters with respect to the 
notice requirements under Dingess because they were provided 
after the initial rating action.  Mayfield v. Nicholson.  The 
timing deficiency was remedied by the fact that the Veteran's 
claims were readjudicated by the RO in the December 2009 SSOC 
after proper VCAA notice was provided and after the Veteran 
had an opportunity to respond.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  The Board concludes that the duty to 
notify has been met.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service personnel and treatment records, VA 
treatment records, Social Security Administration (SSA) 
records, and VA examination reports.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The Veteran was an active participant in the claims process, 
identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the Veteran.  Therefore, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the veteran did not engage in combat with the enemy, or if 
the claimed stressors are not related to combat, the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and those stressors must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran contends that he has a current diagnosis of PTSD 
as a result of various in-service stressors.  He asserts that 
when he first arrived in the Republic of Vietnam he was 
assigned to Military Assistance Command Vietnam (MACV) 
headquarters at Du Qui as a clerk typist, and that in 
November 1970 he was transferred to Tay Ninh where he did 
work outside of his job classification to include radio 
transmitter operator, and base security watch.  This kind of 
work included sucking gas through hoses to start generators, 
working night base camp security, taking trash to the dump, 
taking projection readings anytime the base took incoming 
fire, and going off base on food an supply runs during the 
day.  

Notably, the Veteran reported that in late 1970 in Tay Ninh 
he was exposed to sniper fire while driving in a jeep with a 
"Sergeant Cruz" or "Cruise" while they were unloading 
barrels of trash into the dump.  He claims that he heard 
"pinging" noises hitting metal that he was sure was 
gunfire, and noted that "Sergeant Cruz" ordered him to take 
cover in the trash.  Apparently a glass was broken when a 
bullet struck trash in the vicinity of where he was laying.  
Further, he explained that he was sent to Cu Chi at MACV 
headquarters with the 25th Infantry and was assigned to be 
"Colonel Hoytt's" headquarters clerk.  He described 
performing clerical duties including base surveillance and 
typing and transporting maps to teams situated in rice fields 
by traveling on gunned helicopters to areas where fire was 
taking place.  The Veteran has indicated that as the result 
of these stressor incidents he has horrible nightmares 
involving river rats in Vietnam, and fears Asian people.  

The service personnel records indicate that the Veteran's 
military occupational specialty (MOS) was that of a clerk 
typist with the MACV Team 99 US Army Vietnam (USARV) and with 
the 25th Division Combat Assistance Team 99, and that he 
served in the Republic of Vietnam from August 2, 1970 to June 
23, 1971.  Furthermore, the Board notes that the Veteran was 
awarded the following medals and campaign ribbons for his 
service: the National Defense Service Medal, the Vietnam 
Service Medal, and the Republic of Vietnam Campaign Medal.

However, he was not awarded any medal or decoration that 
clearly indicates combat status and evidence of participation 
in a campaign does not, in itself, establish that a veteran 
engaged in combat because those terms ordinarily may 
encompass both combat and non-combat activities.  VAOPGCPREC 
12-99 (Oct. 18, 1999), 65 Fed. Reg. 6257 (2000).  

Thus, the Board finds that combat status has not been 
established by the objective evidence of record.  38 U.S.C.A. 
§ 1154(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.304(d), (f) 
(2009).  Therefore, credible supporting evidence that the 
claimed in-service stressors occurred is necessary.  38 
C.F.R. § 3.304(f) (2009).  

In this regard, the Veteran's service treatment records are 
negative for treatment of any psychiatric disorder.  The RO 
attempted to verify the stressors identified by the Veteran 
by obtaining his service treatment and service personnel 
records.  

In this regard, the RO sent the Veteran multiple letters 
requesting him to provide additional information so that an 
inquiry could be sent to the United States Armed Services 
Center for Research of Unit Records (formerly USASCRUR, then 
CURR, now the Joints Services Records Research Center 
(JSRRC)).  

The Board acknowledges statements received from the Veteran 
regarding his current symptoms and his experiences in 
service.  Moreover, the Veteran's attorney has presented 
copies of newspaper accounts of military activity in the 
Republic of Vietnam in November 1970.  In particular, one 
news story reflects a report that enemy gunners had poured 
200 rounds into Tay Ninh West Base Camp, seven miles from 
Cambodia on or about November 7, 1970.  The Veteran's 
attorney indicated that this article tends to corroborate the 
Veteran's reported stressor even because he was stationed 
with a unit that was present in that area while such attacks 
occurred.  

In February 2003, USASCRUR responded to a stressor 
confirmation request, and determined that the information 
received was insufficient to conduct meaningful research.  

In April 2009, the JSRRC issued a memorandum reflecting a 
formal finding of a lack of evidence to verify the Veteran's 
alleged stressors.  The findings indicated that the DD Form 
214, Certificate of Release or Discharge from Active Duty, 
did not show any citation that would allow combat involvement 
to be conceded.  The JSRRC concluded that based on 
information available, to include the Veteran's entire 
personnel file, a stressor for PTSD was not established due 
to the unavailability of necessary additional personnel 
records from the service department, coupled with the lack of 
specific information from the Veteran, and opined that any 
further attempts to do so would be futile.  

The Board notes that private and VA treatment records, 
starting in 2001, show diagnoses of and treatment for chronic 
severe anxiety, cocaine dependence, alcohol abuse, marijuana 
abuse, depressed mood, depressive disorder NOS, and PTSD.  

Specifically, a September 2006 statement from a VA clinical 
chaplain specialist reflects the opinion that, due to combat 
trauma as a Vietnam combat veteran, the Veteran suffers from 
PTSD and chronic severe anxiety that has severely affected 
his family life and his ability to find meaning in life.  

A December 2001 VA psychiatric examination report shows that 
the Veteran was admitted to a VA hospital for psychiatric 
treatment in a drug treatment unit where he was observed to 
have PTSD symptoms.  The Veteran reported serving in the 25th 
Infantry as a radio operator, and claimed that he was 
attacked by snipers while taking out the garbage while in 
service.  He endorsed symptoms of difficulty sleeping, 
nightmares, flashbacks, violent temper, nerves, isolation and 
seclusion, and a long history of drug abuse, particularly 
cocaine abuse.  The examiner diagnosed the Veteran with PTSD, 
and with cocaine abuse and dependency.  

In conjunction with the current appeal, the Veteran underwent 
a VA psychiatric examination in November 2009.  Here, the 
examiner, a licensed clinical psychologist, noted that the 
Veteran's reported stressor incident was exposure to sniper 
fire while dumping garbage.  The Veteran was diagnosed with 
PTSD, cannabis abuse, cocaine abuse, alcohol abuse, and a 
psychotic disorder NOS.  

The examiner concluded that it is more likely than not that 
the Veteran experiences a significant impairment in 
functioning as the result of his mental health symptoms, and 
that the Veteran met the DSM-IV criteria for PTSD with 
symptoms of nightmares, flashbacks, cold sweats, 
hypervigilance, irritability, difficulty concentrating, 
difficulty remembering things, sense of a foreshortened 
future, diminished interest in activities, and avoiding 
people, places, and activities, and avoiding military-related 
topics, such as watching the news or military movies.  

While a specific stressor event could not be confirmed on 
this record, the Board finds the submitted newspaper articles 
concerning military action in the Republic of Vietnam in 
later 1970 do tend to support the Veteran's lay statements in 
showing that units in the area where he was serving were 
subjected to shelling and other combat activity on a regular 
basis.  

More significantly, in the documentation dealing with the 
upgrading of the Veteran's discharge, it was noted for the 
record and in support of the Veteran's application for an 
upgrade that his assignment in Republic of Vietnam had been a 
"difficult" one and that he had spent several months in 
"overt positions."  Given the "positive aspects" of the 
Veteran's "combat service in Viet Nam," a majority of the 
review panel felt that his initial discharge was too harsh.  

Based on this information, the Board finds the evidence to be 
in relative equipoise in showing that his current diagnosis 
of PTSD is based on a stressor manifested by his exposure 
enemy weapons fire that as likely as not was incident to his 
participation in combat with the enemy during his period of 
active service in the Republic of Vietnam.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for PTSD is warranted.  



ORDER

Service connection for claimed PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs


